UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 08-1519


ESTHER LEE BROWN, The Estate of Esther Lee Brown; LENTON C.
BROWN,

              Plaintiffs - Appellants,

         v.

ALBERTO GONZALES, Attorney General; KEVIN MORRIS; BOBBY
MORRIS; LILLE DUBBY MORRIS; TONY BANKS; ROY COOPER, The
State of North Carolina Attorney General; BERTIE COUNTY
SHERIFF'S   DEPARTMENT;    GREG   ATKINS; WALLACE PERRY,
Commissioner; JOHN DOE, I; JOHN DOE, II,

              Defendants - Appellees.



                          No. 08-1950


ESTHER LEE BROWN, The Estate of Esther Lee Brown; LENTON C.
BROWN,

              Plaintiffs - Appellants,

         v.

ALBERTO GONZALES, Attorney General; KEVIN MORRIS; BOBBY
MORRIS; LILLE DUBBY MORRIS; TONY BANKS; ROY COOPER, The
State of North Carolina Attorney General; BERTIE COUNTY
SHERIFF'S   DEPARTMENT;    GREG   ATKINS; WALLACE PERRY,
Commissioner; JOHN DOE, I; JOHN DOE, II,

              Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (2:07-cv-00007-F)


Submitted:   November 20, 2008        Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lenton Creolle Brown, Appellant Pro Se.    Jane Ammons Gilchrist,
Assistant  Attorney  General,   Raleigh,   North   Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

            In these consolidated cases, Lenton C. Brown appeals

from various orders and the final judgment denying relief in a

civil action he filed on behalf of himself and the estate of his

mother.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.       Brown    v.       Gonzales,     No.    2:07-cv-00007-F

(E.D.N.C. Mar. 10, 2008; Apr. 10, 2008; July 21, 2008).                   Brown’s

motions to amend the complaint, to vacate miscellaneous district

court orders, and to reopen the case in the district court are

denied.     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented    in    the    materials

before    the   court   and   argument     would   not    aid   the    decisional

process.

                                                                         AFFIRMED




                                       3